Order entered September 18, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01345-CR

                             TIMOTHY ALEXANDER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-34377-N

                                           ORDER
       The Court GRANTS appellant’s September 4, 2013 pro se motion to for an updated copy

of this Court’s docket sheet. We DIRECT the Clerk to print and mail appellant a copy of the

Court’s docket sheet for this case.

       The Court GRANTS appellant’s September 4, 2013 pro se motion to be provided a file-

stamped copy of his pro se response. We DIRECT the Clerk to send appellant a copy of his

Revised Pro Se Response V bearing the September 3, 2013 file-stamp.

       The Court DENIES appellant’s September 4, 2013 pro se motion to compel the State to

file a reply brief to appellant’s response to the Anders brief. The State is not required to file

briefs to pro se responses to Anders briefs. See generally Bledsoe v. State, 178 S.W.3d 824 (Tex.

Crim. App. 2005) (describing Anders procedure).
       The Court DENIES appellant’s September 4, 2013 pro se motion to direct the Clerk of

this Court to provide him with a file-stamped copy of the reporter’s record filed on August 5,

2013; his September 4, 2013 pro se “Motion to Stipulate” that he has not received a file-stamped

copy of the record; and his September 4, 2013 pro se motion to stipulate the copy of the record

provided to him by his attorney is not the identical document filed with the Court. Appellant’s

attorney informed the Court that she gave appellant a copy of that record, and his complaint goes

to the lack of file-stamp on the copy provided by his attorney.

       The Court DENIES as moot appellant’s September 4, 2013 “motion to file appellant’s

brief revised edition V.” That pro se response was ordered file on September 4, 2013.

       The Court DENIES appellant’s September 4, 2013 motion for a written explanation of

why his pro se response was not filed immediately upon receipt.

       The Court DENIES appellant’s September 4, 2013 motion for ruling on his July 17, 2013

motion for TRAP 44.2(a) Harmless Error Review. That motion has been deferred to the

submissions panel, and appellant’s case will be reviewed pursuant to the requirements of Anders

v. California. See generally Bledsoe, 178 S.W.3d at 824.

       The Court GRANTS appellant’s motion to articulate which brief is before the Court on

appeal. The Court has before it the Anders brief filed by appellant’s counsel and appellant’s

September 3, 2013 pro se response.

       The Court DENIES as moot appellant’s September 4, 2013 motion seeking an order

preventing alteration of the reporter’s record from the suppression hearing. The record before

the Court has been certified by the court reporter.
       The Court DENIES as moot appellant’s September 4, 2013 motion to file in all of the

briefs he filed. All of the pro se “briefs” tendered by appellant since his attorney filed the Anders

brief that allowed appellant to file a pro se response have been filed.

       The Court DENIES appellant’s September 4, 2013 pro se motion to direct the Clerk to

relabel the brief filed by counsel.

       The Court DENIES appellant’s September 4, 2013 “motion to abrogate” the August 21,

2013 order granting him an extension until October 15, 2013 to file his pro se response. As

previously stated, appellant’s Revised Pro Se Response V has been filed.

       We DIRECT the Clerk to treat appellant’s September 4, 2013 “Motion to Uphold Legal

Ethics, the Texas and U.S. Constitution, Truth, Justice and the American Way” and his

September 4, 2013 “Motion to Safeguard Appellant’s Due Process Rights” as letters received

rather than as motions.

       The case is now at issue and will be submitted in due course.

       We DIRECT the Clerk to send a copy of this order in addition to the Court’s docket

sheet and a file-stamped copy of the September 3, 2013 Revised Pro Se Response V, by first-

class mail, to Timothy Alexander, No. 12060058, Dallas County Jail, P.O. Box 660334, Dallas,

Texas 75266-0334.


                                                      /s/     LANA MYERS
                                                              JUSTICE